OFFICE   Oc; THE   ATTORNEY       GENERAL.   OF TEXAS

                              AUSTlN




RoaordM R. A. Kolnrrt,     Chrfrmua
Oirll Jnri~prwlmo~ Codttro
stat.  Sonat.
Aurtln, Terar




                                           lng to the lrat prom+
                                        goa of the mteral  Dir-
                                     ty, to@t%er xith the Corey
                                      hcrcby oooetltutrd  & Juvenile




           1t till   br   noted   thbt   s4otion    1 of   Mi4   AOOt, 4xo4pt
 for tb pop\ZLatiow braokbt8 sod th el!aoWA Of the 6.t~d         rdary
 or each of the Dlttrict     Zu.i~r on the bosrd, ir Wb6tantlillly
 the a-   &,, ml010    5139,   ReVi8Oa ohi1  8tbtUt6% 192%       SOO-
 tlon 2 of Rouse 0111 No. 536 i8 a copy of Artlob 5140, Rerl8rd
    Iioaorablr   R. A. dIllCTt,                   pbge   2
                               .




    CiYii    St&&CO,               1925,    hrd    soOtiOn    3 Of HOU8a niii       h’0. 536,
    18 a copy or a+tlolo                   5141,     fwircd    Clrll Statxtsr       of 1925.
              tjeotlon )a or IIOUM nil1 1~0. 536 repeala ltwr                                or
    partr OS lwr la oonfllot   with raid Bill ad 3eotlon 4                               or
    raid Bill oortthlm en laxrgency olaufm.
                  In our o~.lnion, this El11 i8 Wxonstitutlotsl        tc-
    cruaa it lr in violttion        0r ,rtlcle   3, reotloa 56 or tt.c
    Corirtltutlon    or fw~j     w:.ich g~ovliler i3 ptrt es roilon-0:
                                                                                .
                  “seoticn  56.  Th4 Legi~lut'~e Ehtll not,                              -
            except  (LKIott&nlaa  provided in thle Conatltution,
            ptt36 tLy 1OCUi Or 0~6CiG1 lhw, tuthOriZ%t
                     *. * +

                     mguitticg       th6 nrreira    0r           oo~tlt~,   cities,
            tcwna,        vimafs or sobwl  dlctrlctr;
                     w*    l   1


                   lCreating orfloe8,     or prercrlblr.6    t!s pxcrrs
            fd dutite4 0r ‘0fri0fr6,      ln 00~tics,     oitlwi,  tome,
            rlrotlcn   or cctxd   dlstrlctr;
                     ne    6 l




                ::C:6::~Gl County 16 tr.c mly Comity ~kz:c!i CW.Ca K!t:.:.?
    the ;opittlon      brtchtc      c.ct fort:? ln % se Slil KG. 53G u96r
    th6 1510 ce.m%.         ;:'ir,ce the :Jnltcd ?tbt6S C6tB'iP ia tf.%+n Only
    or&t aech ten yews, a!;e bill ~111 be tfl~llc~kle          mly to !bLezrer?
    Coaity  t .r a Ferl-C of sl:.ost ten ystra.

.
                                                                            .
                                                                                  71



 Eooorrblr   R. A* Xainwt,       Phe5   3




             The hot that the RiU 18 5jqdlorble          onl   to
 HoZonr.an County 18 not nr05rarPll~     fatal to it5 va 1 ldlt~.
 85x5~ 0ount;l td Tymn, 128 Tex. 223, 97 8. X. (26) 4t7.
 Xouwer    the Court in ~etbrmlalng whrthrr 5 l&u 15 8 5p55lal
 or locd   law will look to ita rubstrtiom ar,4 prsotlotl         opcre-
 tlon rathertt;m to It8 fora, end the olrrrlilo5tlon            uuat
 br broth lough to lnoludo a 8ub5tbntlal         olass a&d mu5t br,
 ba56d 00 ~hbrrotsrirtior   legitimht4ly     dl5tln&.Ii6blag     ruoh
 o:es8 frca otherG with r8sFuot to the publlo PUr~GC reu&.t
 to ha 5oconpllrhad   by the j.roposod 15ci8lstlOn~         In th5 CUIO
 of J. h. Klllw    vb Thm County oi Kl Pa80, d5oided by the
 Suprrze Court on April 23, 1941, (not yet rrportrd)           Chlrr
 Ju8tlce  hloxumr    srldt
 .. .
                 *Jlasort to
                           pulatlon braoketr toor the
        p~p080          r axing 5ublo0t5 r0r iegisi6ti0n
                    or 01~55
        la prrdorlbls  whsrr tbs rPr584 oi populatlos     la
        brord enough to lIlOluil6 or 5e&rrgtto 5 5ab5tluitlal
        $1~~58    and Wber5 thr pOpUlhtiO5    b5t.r5 50%  real
        T6btlOll     te the rub;oot  0r  Icgl5l5tloa ena afrord5
        5 rrlr baa18 ror the olsrrltloation.         It hb5 be5a
        iOgitiSttSi)7    S&PiOYb(L in tiXiLg  fW5 Or OiciQr in
        oertrla   otsa8 (Clerk v. Finley       Comptroller,   93 Tex.
        178). but 4~05 than it 18 p6rn!fslblr        only v&err
        tbr 83rsad of po;ulf&lon 18 rubatantlal          adi6    Otiv-
        rlolrat    to lnolule    a rcsl alar8 rlth ob~.rcotsrl5tlc8
        wtloh rer5mably       dlctlngulsh   it &X6 otharr a8 tp-
        pIi     to t33 oontomp~ct6~ Ie~?nl6tloa,       rub kirora6
        a rtlr ttr:s     ror r2.e 0iteidriceti0n.      Zexrr Couty
        v,. ~ycsn,   ~7 e. c. (za) 467.“

                 Ii EOUSS Ail    :;o, 536 n-err to bocoze     a ltn,  the situ-
 tioa   with r6r6IeLCc     t0   ,‘UVC::i~O BOr.Fb8 WOUld ht    66 iOi&78l


              So ocur.ty h&vine a po~uletion    or lbas thtn W3x),000
  lnbahlthntr    would hare a tuvcnllr    Board, e x o 8p t l osutty havi~.
  l pOpUttlo&      OS betwern 66 000 sued 65 060 15h~bit5nt5,        Suoh
, a o o u nty, unbr   the provldos8    of Xdcle   5139a, Ven;on*r J.nnota-
Xonorablr


ted civil statutrr, bate.               1939 ?btb tceialttute,  s~eoiaz
Lawr, ?a&0 853, SrotlOn ll              W0Uld hW0 l SU?CIIil~ Board a.ad
odOb Of the DiCtFiOt ~ll&pQO DO!8rriQIf   thlr           Bosrd wouaa bo
ODtitlQd t0 lD dditiOD61   Cd~rY Ot 3  $ c@.w            pQT UUIUM. At
tha   tin. tur   law weI, paeeea, 1n 1999, aalvrrtoa    COuntl~ war
the only sounty aodD       wltbln tbr pOFUbtiOll breiokotr, end at
the p&Stemt    c1aa 8lr:CO tl!. 1910 CIOEua, thcro    18 a0 county
whloh oolsc8 within there braokets.     Under the provldonr        of
tzousr Ml]. no. 536, W.crtm.n County bdne the-only         oounty     -
hering a populntlon oi between 103,&00 and 105,000 inhabltar?tr,
would htivt a ?wenile     Ib*ti wd etch oi th Dlatrict       Zuif;ea
on tnlcr fmtrd would drrn an e4Aitlonal seliwy       OS $300.00 &              l


yea r *   Tn omntits  oontddnc    nom tt&E X05,000 Lnbcbltactr,
3letrlot    Ju4pr sortrlng on the Jurenllr  !Wrd, Udrr thr pro-
Yid.On Of f&iOlU    $139,   hQvjea3 “IOil  stCtUtOfI Of 1925, WOUu
reo~iwi m dditionrl       arlery or -!l,YXLoo:    It ~511 be note?
that rooorcung to the 1940 oenme, ttst!. csuntSes rengr                   $8
population   rrwt 106,059, in the 0868 af illaal.t;o County,              to
526,961,   in the ctm of Kerris County.

             Under th tcreeol~.     irate     we ere 4 tk0 ogdnlon
thtt       $8 rlrlo
          it           tbtt the yayoas    oi tbt 8111 16 to hlf@@
out x&mm         County ror ape&l      letlrl+tlon     and that the Bill
18 in reality      a loom1 nnd cproltl fzw.        lo: fbla reeeon, lr*
br@ Of the opinion       tbtt at d 5111 lr utxonrtitutCanal,       being
in violetlen     of thQ imrloione     oi Artids      3, soction56,    ot
0~ state Constltutlon.
                                                    Very triily   yours




                                            -/By              Jsa?rs P. Cart
      ,.,.            . . .. ..-...T&                              : sole tact
       ._ v_..=.. >.: 1.--.-e--..
            _...'.___

 JS’U:U’